Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
As a result from a previous election, claims 1, 3-4, 6-10, and 19 are currently pending. No amendments have been made. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1. 3-4, 6-10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Onozaki et al. (U.S. 20150171476) in view of Taki et al (JP 2013145702A, Espacenet translation provided).
With respect to claims 1 and 3, Onozaki discloses an electrolyte composition ([abstract]) comprising: 

a fluorinated solvent ([abstract]) and
LiPF6 ([0011]).
Onozaki does not disclose at least one silyl oxalate represented by Formula I: RR’Si(C2O4), wherein R and R’ are each the same or different from each other and independently selected from C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkylnyl, or C6-C10 aryl radical, optionally comprising at least one substituent selected from halogen, hydroxyl, alkoxy, carbonyl, and carboxyl groups. However, Onozaki does disclose the inclusion of LiPF2(C2O4)2, which according to page 9 of the specification of the instant application, is a form of the desired conductive salt from the reaction using the undisclosed silyl oxalate as described above. 
Taki discloses methods for making an electrolyte ([abstract]) and teaches that providing a silyl ester oxalate compound with a cyclic carbonate ([0014]), specifically, Taki teaches the use of bis(dimethylvinysilyl)oxalate and the like ([0013]), thus satisfying formula I and claim 3. Taki further teaches that the silyl ester oxalate compound with a cyclic carbonate is used to suppress long term capacity deteriorations at high temperatures ([0029]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to use a silyl ester oxalate with a cyclic carbonate such as 

With respect to claims 4, 6 and 7, Onozaki discloses the use of ethyl difluoroacetate ([0065]), or CH3-COO-CH2CF2H, thus reading on claim 4 limitations i, iii, iv and v, claim 6, and claim 7.

With respect to claims 8, 9, and 10, Onozaki discloses the use of 4-fluoroethylene carbonate ([0218)], or FEC. 

With respect to claim 19, With respect to claim 1, Onozaki discloses an electrolyte composition ([abstract]) comprising: 

a fluorinated solvent ([abstract]) and
LiPF6 ([0011]).
Onozaki does not disclose at least one silyl oxalate represented by Formula I: RR’Si(C2O4), wherein R and R’ are each the same or different from each other and independently selected from C1-C8 alkyl, C2-C8 alkenyl, C2-C8 alkylnyl, or C6-C10 aryl radical, optionally comprising at least one substituent selected from halogen, hydroxyl, alkoxy, carbonyl, and carboxyl groups. However, Onozaki does disclose the inclusion of LiPF2(C2O4)2, which according to page 9 of the specification of the instant application, is a form of the desired conductive salt from the reaction using the undisclosed silyl oxalate as described above. 

It would have been obvious for one having ordinary skill in the art at the time that the application was filed to use a silyl ester oxalate with a cyclic carbonate such as bis(dimethylvinysilyl)oxalate, to aid in the of formation of the conductive salt as taught by Taki in the electrolyte solution disclosed by Onozaki in order to ensure the that electrolytic salt formed maintained good electrochemical processes above ambient temperatures

Response to Arguments
Applicant’s arguments, see pages 6-10 of applicant’s remarks, filed 09/08/2021, with respect to the rejection(s) of claim(s) 1 and 3 under 35 U.S.C. 103 have been fully considered and are persuasive in consideration of the stereochemical requirements of the silyl additive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taki et al. (JP 2013145702).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727